Citation Nr: 0011003	
Decision Date: 04/26/00    Archive Date: 05/04/00

DOCKET NO.  98-13 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUES

1.  Entitlement to an increased rating for posttraumatic 
stress disorder (PTSD), currently rated as 50 percent 
disabling. 

2.  Entitlement to service connection for diarrhea, joint 
pain, and sleep apnea, to include the disorders being due to 
undiagnosed illness.



REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs



WITNESSES AT HEARING ON APPEAL

Appellant and spouse
ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran served on active duty service from March 1988 to 
August 1988, and from February 1989 to December 1991, 
including a period of active duty in the Persian Gulf during 
the Persian Gulf War (PGW) from October 1990 to April 1991.  

These matters comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

A hearing was held at the RO, in October 1999, before Michael 
D. Lyon, who is the Board member rendering the determination 
in this claim and who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7102 (West 
1991 & Supp. 1999).  A transcript of the hearing has been 
included in the claims folder for review.  

It is noted that service connection was granted for PTSD, and 
a 30 percent initial record was assigned.  There was no 
specific disagreement with that rating.  Thereafter, a 50 
percent rating was assigned.  It is with this rating that 
there has been disagreement, giving rise to the appeal as to 
this issue.  At the personal hearing before the undersigned, 
it was noted that the increased rating issue on appeal was 
for a rating in excess of 50 percent.


REMAND

After reviewing this claim, it appears that additional 
development is needed as to all issues.  As to the service 
connected issues, it appears that the duty to inform as to 
completing the application process, especially as to records 
that may be pertinent has not been satisfied.  See 
38 U.S.C.A. § 5103 (West 1991); Robinette v. Brown, 8 Vet. 
App. 69 (1995).  As to the increased rating issue, further 
examination is indicated in view of the hospitalization on 
file, and information gathered at the personal hearing on 
appeal.  Finally, additional evidence has been received 
without waiver of RO jurisdiction, requiring review of the 
RO.  38 C.F.R. § 20.1304 (1999).

In his substantive appeal, the veteran noted that he had 
evidence from physicians after service showing treatment of 
the disorders for which service connection was sought.  He 
did not present that information at the hearing before the 
undersigned, and needs to be told, and will be in this 
document, that such information should be submitted for 
completion of the application process.

The most recent medical evidence on file as to the PTSD is 
from a 1998 VA hospitalization.  That record, when compared 
with an examination earlier in that year, reveals that the 
Global Assessment of Functioning (GAF) score was decreasing 
through the year.  He has indicated that he has had 
continuing treatment since that hospitalization, the records 
of which are not on file.

1.  The veteran is notified that to 
complete his application as to the 
service connection issues, he should 
submit any private medical evidence he 
has concerning treatment for the 
disorders by private physician shortly 
after service, to include the reported 
opinions attributing the disorders to 
service.  If there was VA treatment or if 
VA opinions were offered which are not on 
file, the appellant should provide the RO 
with appropriate information so that the 
records may be obtained.  If the 
appellant desires to have the RO assist 
in obtaining private records, he should 
so notify the RO and provide appropriate 
forms so that the RO may assist in the 
undertaking as noted.  To the extent 
there is an attempt to obtain records 
that is unsuccessful, the claims folder 
should contain documentation of the 
attempts made.  The appellant and his 
representative should also be informed of 
the negative results.  38 C.F.R. § 3.159.

2.  The RO should, with the assistance of 
the appellant as needed, obtain copies of 
any and all recent treatment records for 
the PTSD.  This should include all VA and 
other records.  The appellant should 
provide information as to the treatment 
as needed, so that records may be located 
and requested.

3.  Thereafter, the RO should arrange for 
a VA psychiatric examination.  All 
indicated tests should be accomplished 
and all clinical findings should be 
reported in detail.  The claims folder 
should be provided to the examiner for 
review prior to the examination.  After 
reviewing the records and examining the 
veteran, the examiner should set forth a 
GAF score and describe what the assigned 
number reflects.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Thereafter, the claim should be reviewed by the RO.  To the 
extent the benefits sought are not granted, the veteran and 
his representative should be provided with a supplemental 
statement of the case and afforded an opportunity to respond 
thereto.  Thereafter, the case should be returned to the 
Board for further appellate consideration, to the extent such 
action is in order.  No action is required of the appellant 
until he is notified.  The Board intimates no opinion as to 
the ultimate outcome in this case by the action taken herein.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



- 5 -


